PER CURIAM:
Jerome Gary appeals the district court’s order that granted summary judgment in favor of his former employer in his civil action in which he alleged he was wrong*757fully discharged and retaliated against due to his race and age, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000). We have reviewed the record and find no reversible error. We therefore affirm for the reasons stated by the district court. See Gary v. Freightliner, 894 F.Supp.2d 773 (W.D.N.C.2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED